United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 22, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 05-50746
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JUAN MANUEL VALADEZ,

                                    Defendant-Appellant.

                       --------------------
          Appeals from the United States District Court
                for the Western District of Texas
                      USDC No. 5:03-CR-354-1
                       --------------------

Before BARKSDALE, STEWART, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Juan Manuel Valadez appeals his conviction following a jury

trial for conspiracy to possess with the intent to distribute

more than five kilograms of cocaine, in violation of 21 U.S.C.

§ 846, and for possession with the intent to distribute more than

500 grams of cocaine, in violation of 21 U.S.C. § 841(a)(1).         He

argues (1) that the district court erred in denying his motion to

suppress, (2) that the district court erred in overruling his




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-50746
                                  -2-

objections to taped conversations, and (3) that the evidence was

insufficient.

     Valadez moved to suppress evidence from the underlying

investigation, asserting that the Government’s failure to

disclose the identity of the confidential informant (CI) violated

his Sixth Amendment confrontation rights.     Valadez relies on

Crawford v. Washington, 541 U.S. 36 (2004), in support of his

argument.   His reliance is misplaced because he has not

identified any specific hearsay statements by the CI which were

introduced by the Government at trial allegedly violating his

confrontation rights.     See id.   Additionally, Valadez has no

right to complain about the introduction of any statements which

he solicited on cross-examination.      See id. at 68.   Further,

Valadez fails to show that the CI was anything more than a

tipster, the identity of whom need not be disclosed.       See United

States v. Cooper, 949 F.2d 737, 749 (5th Cir. 1991).

     Valadez next contends that the district court erred in

overruling his objections to the taped conversations between

himself and Agent Garza on July 23, 2003, and the related English

translations.    We review evidentiary rulings for abuse of

discretion.     United States v. Gutierrez-Farias, 294 F.3d 657, 661

(5th Cir. 2002).    Valadez has not shown an abuse of discretion by

the district court in admitting the tapes or the English

translations.    The tape recording was properly admitted as the

best evidence of the conversations that occurred between Garza
                           No. 05-50746
                                -3-

and Valadez on July 23, and the transcript of that tape was

properly admitted for jurors to use as an aid to understand the

tape.   Valadez’s argument that Spanish-speaking jurors had an

undue influence over non-Spanish speakers is unpersuasive because

Valadez has not shown how many jurors did or did not speak

Spanish.   Moreover, because the English translation was admitted

into evidence, the jurors had it available when each tape was

played, and the jury had available both the tape and the English

translation in the jury room during deliberations.

     Valadez’s objection that the English translations of the

tapes were not properly authenticated is raised for the first

time on appeal and is, therefore, reviewed for plain error.      See

United States v. Berry, 977 F.2d 915, 918 (5th Cir. 1992).

Valadez has not shown that there were in fact any inaccuracies in

the English translation provided to aid the jurors.   See United

States v. Rizk, 842 F.2d 111, 112 (5th Cir. 1988) (stating that

the defendant bears the burden of showing an inaccuracy by

providing his own translation).   Moreover, the Government,

through Agent Garza’s testimony, established how the recordings

were initiated, how the equipment was operated, the accuracy of

the taped conversations, and that Valadez was the person with

whom Garza was speaking on the tape.   See United States v. Brown,

692 F.2d 345, 350 & n.5 (5th Cir. 1982) (stating that this court

has rejected a formalistic standard for the admissibility of

tapes and finding that the government met its burden by
                            No. 05-50746
                                 -4-

establishing, inter alia, how the equipment operated and how the

wire-tap was initiated).   Valadez’s objection does not survive

plain error review.

     Valadez’s argument that the evidence was insufficient to

support his convictions is also unavailing.   Because Valadez

moved for a judgment of acquittal at the close of the evidence,

we review for “whether, considering all the evidence in the light

most favorable to the verdict, a reasonable trier of fact could

have found that the evidence established guilt beyond a

reasonable doubt.”    United States v. Mendoza, 226 F.3d 340, 343

(5th Cir. 2000).   The evidence established that Valadez initiated

contact with DEA Agent Garza, acting undercover, after a CI

indicated that Garza would be interested in purchasing cocaine.

Valadez negotiated a first sale of several kilograms of cocaine

and sent associates to meet with Garza to finalize the terms,

though the sale ultimately fell through.   A month later, Valadez

again contacted Garza, negotiating the sale of 10 kilograms of

cocaine and met with him the following day to finalize the terms

of the sale.   Garza taped three conversations with Valadez on the

day the drug transaction was to take place in which the terms and

location of the transaction were finalized.   After Garza arrived

at the agreed-upon meeting place, Valadez met him and told him

that “the stuff was in the car,” ready to be inspected.   Garza

examined the drugs in the vehicle in which Valadez had arrived,
                           No. 05-50746
                                -5-

and the substance shown to Garza later tested positive as more

than a kilogram of cocaine.

     There was sufficient direct evidence to establish Valadez’s

guilty knowledge beyond a reasonable doubt.   See United States v.

Mendoza, 226 F.3d 340, 343 (5th Cir. 2000).   To the extent that

Valadez relies on his own trial testimony denying knowledge of

the drugs, his argument is an attempt to overturn a credibility

determination made by the jury, which this court will not do.

See United States v. Garcia, 995 F.2d 556, 561 (5th Cir. 1993).

     Valadez has not demonstrated any error in the district

court’s judgment.   Accordingly, the conviction is AFFIRMED.